Title: To James Madison from William Eaton, 4 April 1802 (Abstract)
From: Eaton, William
To: Madison, James


4 April 1802, Tunis. Refers JM to enclosures marked A, B, C, D, and E giving information of his actions from 12 to 24 Mar. Gloria made safe journey to Malta, having left Tunis 26 Mar. and arrived back 3 Apr. Off Malta, the Gloria “happily fell in with Captain McNeill,” who gave its mission “his approbation and concurrence”; calls JM’s attention to McNeill’s letter to him and instructions to Captain Bounds (enclosures H and I). “By engaging the Sapatapa in the project,” Eaton persuaded Hamet Pasha to go to Malta and remain there under American protection. Encloses letter of recommendation given to pasha. “I now dispatch the Gloria to Gibraltar in hopes of her falling in with our Squadron … and to pass through the Commodore’s hands these Dispatches in order that he might conform his arrangements to them if they correspond with his orders from the President.” The bey has refused to provision American warships “under pretext of its being a Violation of the laws of the Profet to provision an enemy of a Mahometan,” but Eaton believes the real reason is his refusal to grant the bey’s merchantmen passports for Tripoli.

 

   
   RC and enclosures (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH); Tr (DLC: Cathcart Papers). RC 2 pp.; in a clerk’s hand, signed by Eaton. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:104–5. Enclosures were designated A through I by Eaton and enclosures B through I marked duplicate (see nn. 1–4). Also filed with the RC are copies of Eaton’s 4 Apr. letters to Capt. Joseph Bounds and to the commander of the U.S. squadron (see n. 6).



   
   Eaton’s enclosure A is a copy of his 18 Mar. 1802 dispatch to JM. In enclosure B, a copy of Eaton to Rufus King, 18 Mar. 1802 (1 p.), Eaton informed King that the presents had arrived from Great Britain and were “highly acceptable” to the bey but that Eaton had decided to retain the “large Sabre” as “a good Article for the Sublime Porte in Case of a negociation.” In enclosure C, a copy of Eaton to James L. Cathcart, 18 Mar. 1802 (3 pp.), Eaton discussed his plans regarding Hamet Pasha, added in a 26 Mar. postscript that “the inclosed to the Department of State will show you my measures” and that Dr. Turner would provide further details, and appended a copy of the 26 Mar. postscript to his 18 Mar. letter to JM. Enclosure D, Eaton’s instructions to Capt. Joseph Bounds of the ship Gloria, 24 Mar. 1802 (2 pp.; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:94–95), ordered Bounds to deliver the enclosed letter to Captain McNeill of the Boston or, if he should not find McNeill but should find the ship carrying Hamet Pasha and his subjects, to take the Tripolitans from the ship and deliver them to the first American warship met or to Cathcart at Leghorn. The 24 Mar. letter from Eaton to McNeill, enclosure E (2 pp.; printed ibid., 2:95), explained Eaton’s reasons for placing the Gloria in public service and his plan to use Hamet Pasha as an “instrument of pacification” at Tripoli; “if this object can be effected no doubt it would bring about a revolution in Tripoli and the assassination of the usurper, and save to the United States the loss of many lives and much expense—An object well worth extraordinary exertions.”



   
   In enclosure H, McNeill to Eaton, 31 Mar. 1802 (1 p.; printed ibid., 2:98), McNeill agreed to cruise off Derna to intercept the vessel carrying Hamet Pasha and to authorize Captain Bounds so that the Gloria might “act under [Eaton’s] directions” until the American naval squadron arrived from the U.S. Enclosure I is a copy of McNeill’s orders to Bounds, 31 Mar. 1802 (1 p.; printed ibid., 2:98–99).



   
   Yusuf Sahib-at-Taba was the Tunisian prime minister. Enclosure G is a copy of Eaton’s 28 Mar. 1802 letter to Cathcart describing arrangements made with Sahib-at-Taba to get Hamet Pasha’s cooperation, for which the former was to be paid $10,000 (1 p.; for another copy, see ibid., 2:97).



   
   Eaton’s letter of recommendation for Hamet Pasha of 29 Mar. 1802, enclosure F, was addressed “To Any American Commander or Agent in the Mediterranean.” It requested that “every possible assistance” be given to the pasha, who was to go to Malta and wait for the American fleet which would then take him to Tripoli “to demand the restitution of his Throne and rights” (1 p.; printed ibid., 2:97).



   
   In the letterbook copy, Eaton placed an asterisk here and wrote at the end of the letter, “*The Gloria sailed for Gibraltar Apl. 11. 3 oclock P.M.”



   
   In his 4 Apr. 1802 letter to Captain Bounds (3 pp.; printed ibid., 2:105), Eaton ordered him to “immediately shape your Course for Gibraltar” to deliver the dispatches to either the U.S. commodore or John Gavino; in a postscript dated 7 Apr., Eaton added that he was enclosing a duplicate set of dispatches for Gavino. In his letter addressed “To the Commander of the U. States Squadron in the Mediterranean,” 4 Apr. 1802 (1 p.), Eaton noted that the dispatches to the secretary of state carried by Captain Bounds were “passed open through your hands for your perusal.” He expressed his conviction that “these measures will obtain your Concurrence and Support as they promise incalculable advantages to the honor and interest of the United States.”



   
   A full transcription of this document has been added to the digital edition.

